United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Laurens, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-608
Issued: September 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2011 appellant filed a timely appeal from a November 26, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her carpal tunnel
syndrome is causally related to factors of her federal employment.
FACTUAL HISTORY
On June 25, 2010 appellant, then a 44-year-old rural carrier associate, filed an
occupational disease claim alleging that she sustained carpal tunnel syndrome as a result of her
employment. She stated that the injury occurred because she had to perform grasping and other
1

5 U.S.C. § 8101 et seq.

repetitive movements with her hands. Appellant submitted a June 29, 2010 Form CA-17 duty
status report, with an illegible signature, which noted her physical restrictions.
On July 19, 2010 OWCP advised appellant of the deficiencies in her claim and provided
her with the opportunity to submit additional evidence. Appellant was asked to describe the
development of her claimed condition, and submit a physician’s opinion supported by a medical
explanation as to how work activities in her federal employment caused, contributed to or
aggravated her medical condition.
OWCP received two letters dated July 19, 2010 from the employing establishment
challenging the claim. In a July 21, 2010 statement, a Wanda Watts noted appellant’s gardening
activities. Appellant submitted a Form CA-17, with an illegible signature dated August 5, 2010
with a diagnosis of “diabetic neuropathy, possible carpal tunnel syndrome.”
OWCP also received a medical note dated August 6, 2010, by Dr. Subha Parchuri, Boardcertified in internal medicine, who stated that appellant had upper extremity neuropathy
numbness, with tingling in the thumb and first three fingers. Dr. Parchuri indicated that
appellant should undergo electromylogram (EMG) evaluation to evaluate neuropathy involving
the carpal tunnel. She concluded that prolonged repetitive work may exacerbate carpal tunnel
syndrome.
In an August 27, 2010 decision, OWCP denied appellant’s claim finding that she failed to
submit sufficient medical evidence to establish a carpal tunnel condition caused by factors of her
federal employment.
In support of a request for reconsideration, appellant submitted an August 5, 2010 form
report from Dr. Parchuri which noted diagnoses of carpal tunnel and diabetic neuropathy.
OWCP also received a nerve conduction and EMG report dated August 24, 2010 which was
interpreted by Dr. Nasir Waheed, a Board-certified neurologist, as revealing mild-to-moderate
bilateral carpal tunnel syndrome.
In a report dated September 1, 2010, Dr. William Owens, a Board-certified orthopedic
surgeon, opined that appellant has “EMG documented bilateral carpal tunnel syndrome, right
greater than left.” He noted that appellant had diabetic neuropathy in her upper extremities and
she was “curious as to whether her job has caused her carpal tunnel syndrome.” Dr. Owens
noted that it is difficult to determine if her job caused her the condition, but the motions she
described to him could certainly exacerbate carpal tunnel syndrome.
In a November 26, 2010 decision, OWCP denied the claim finding that she failed to
establish that her diagnosed condition was causally related to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of her claim including the fact that the individual is an employee of the United States
2

5 U.S.C. §§ 8101-8193.

2

within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
The Board has held that medical conclusions unsupported by rationale are of diminished
probative value and insufficient to establish causal relationship.5 While the medical opinion of a
physician supporting causal relationship does not have to reduce the cause or etiology of a
disease of condition to an absolute medical certainty, neither can such opinion be speculative or
equivocal.6 As a matter of law, terms such as suspected, could, may, might be, and possible
establish an opinion as equivocal, speculative or conjectural and, therefore, of limited probative
value.7
ANALYSIS
OWCP has accepted that appellant performed grasping and repetitive motion in her
employment and that she was diagnosed with bilateral carpal tunnel condition. The issue is
whether the medical evidence of record establishes that her bilateral carpal tunnel syndrome is
causally related to her federal employment. The Board finds that the medical evidence of record
lacks a rationalized medical opinion explaining the causal relationship between appellant’s
medical condition and factors of her federal employment. The Board finds that she has not
satisfied her burden of proof.
Dr. Waheed diagnosed mild-to-moderate bilateral carpal tunnel syndrome based upon
EMG evaluation, but offered no opinion regarding the cause of this condition.
Appellant also submitted a progress note by Dr. Parchuri dated August 6, 2010 and a
medical note from Dr. Owens dated September 1, 2010. However, neither of these reports are
3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

5

See Albert C. Brown, 52 ECAB 152 (2000).

6

Samuel Senkow, 50 ECAB 370 (1999).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).

3

sufficient to establish her claim. Dr. Parchuri stated that “prolonged repetitive work may
exacerbate carpal tunnel syn[drome].” However, he did not make reference to a specific history
of injury or describe the actual duties of the position appellant performed in her employment.
The term “prolonged repetitive work” is not sufficient to establish that Dr. Parchuri had a clear
history of appellant’s employment or adequately explain how any job duties caused her
condition. Therefore, this medical report does not provide the necessary rationalized medical
opinion to establish that appellant’s federal employment duties caused or aggravated her carpal
tunnel condition.
The report by Dr. Owens dated September 1, 2010 diagnosed bilateral carpal tunnel
syndrome, right greater than left, and raised the possibility that appellant’s work could have
exacerbated her carpal tunnel syndrome. Dr. Owens, however, failed to provide a clear history
of injury or a detailed description of appellant’s actual job duties. He only stated that carpal
tunnel syndrome “could be” exacerbated by her working conditions. Dr. Owens did not state a
medical opinion with any degree of medical certainty.8 At best, this statement is an equivocal
opinion that is unsupported by sufficient medical rationale. As such, this medical report also
fails to establish causal relationship.
There is sufficient rationalized medical evidence of record to establish that appellant’s
diagnosed condition was caused or aggravated by her federal employment duties as alleged. The
Board finds that she failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant failed to establish that her carpal tunnel condition was
caused by her federal employment.9

8

In order to be considered rationalized, a physician’s opinion must be expressed in terms of a reasonable degree
of medical certainty and supported by medical rationale explaining the nature of the relationship between the
diagnosed condition to specific employment factors. See Gary M. DeLeo, 56 ECAB 656 (2005).
9

Appellant may submit additional evidence, together with a written request for reconsideration, to OWCP within
one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 26, 2010 is affirmed.
Issued: September 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

